SMITH, Justice, specially
concurring:
I concur in the reversal of Daniels’ conviction and in the reasons stated by Justice Robertson. However, in my humble judgment, there is no evidence in the record capable of supporting any reasonable conclusion other than that Jones was the aggressor from beginning to end in the encounter which resulted in his death and had made and was making a murderous attack upon Daniels at a time when he, Jones, was in no imminent danger, either real or apparent, of suffering death or great bodily harm at the hands of Daniels. Under principles long and well established in homicide cases in the jurisprudence of this State, Daniels is entitled to be discharged. Moreover, if Daniels should be retried and again convicted it is impossible to imagine that justice would not demand that the conviction again be reversed as against the overwhelming weight of the evidence.
PATTERSON and INZER, P. JJ., join in this opinion.